Citation Nr: 0120380	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  90-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neurologic 
disability other than headaches and dizziness.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a head injury with headaches and dizziness.

3.  Entitlement to an evaluation in excess of 20 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1980 to June 
1982.

This appeal stems from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Wichita, Kansas.  The veteran has since relocated and his 
claims now come before the Board of Veterans' Appeals (Board) 
on appeal from the Jackson, Mississippi RO.


REMAND

In a decision dated in March 1997, the Board denied service 
connection for a neurologic disability other than headaches 
and dizziness, and denied an evaluation in excess of 10 
percent for residuals of a head injury with headaches and 
dizziness.  In that decision the Board also granted an 
increased evaluation, from 10 percent to 20 percent, for low 
back strain.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The Court issued a 
Memorandum Decision in March 2001, which vacated and remanded 
all matters denied by the Board in March 1997.

In its Memorandum Decision, the Court pointed out that 
examination conducted pursuant to Board remand in June 1995 
did not address the presence/absence and/or etiology of 
dementia, cortical atrophy and Tourette's syndrome, and that 
there was no complete rationale offered for the opinions 
received relevant to the nature and severity of the residuals 
of the veteran's service-connected head injury.  The Board 
had specifically requested such information in its June 1995 
remand.  The Court concluded that the examination report 
obtained was therefore not responsive to the Board's June 
1995 remand and was insufficient for evaluation purposes, 
citing Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, 
further examination findings and opinions are needed prior to 
Board adjudication of the matters of entitlement to service 
connection for a neurologic disability other than headaches 
and dizziness, and entitlement to an evaluation in excess of 
10 percent for residuals of a head injury with headaches and 
dizziness.

In its Memorandum Decision the Court also noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of the veteran's appeal and that such 
liberalizing legislation was potentially applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

With respect to the veteran's low back strain, the Board 
notes that although the 20 percent rating in effect is 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
the Court has held that where disability of the joints is 
manifested by motion loss, diagnostic codes relevant to 
motion loss must be considered.  Also, the Court held that in 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The recent VA examination pertinent to the veteran's low back 
does not clearly show the extent of functional impairment due 
to pain on use or with flare-ups.  Moreover, it does not 
speak to all of the symptoms listed in the criteria for 
evaluation under Diagnostic Code 5295.

In light of the above, and in consideration of the Court's 
guidelines provided in DeLuca, the Board is of the opinion 
that re-examination of the veteran would be of use in 
assessing the current degree of functional impairment due to 
pain and the other factors of disability for consideration in 
evaluating the veteran's low back disability.  Additionally, 
in conjunction with recent examinations the veteran has 
complained of tingling and numbness in his lower extremities.  
The clinical significance, if any, of such complaints is 
unclear, and examination opinion pertinent to any neurologic 
and/or muscle involvement would be useful in evaluating the 
veteran's claim.

Accordingly, the above-referenced claims are REMANDED to the 
RO for the following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who might possess additional records 
supportive of any of his pending claims.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain copies of all 
identified records not already part of 
the claims folder.  In any case, the RO 
should ensure all pertinent VA treatment 
or hospitalization records are associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  Then, the RO should schedule the 
veteran for VA examinations by physicians 
with appropriate expertise to determine 
the extent of impairment from any 
headaches and dizziness due to the 
veteran's service incurred head injury; 
and the nature, extent and etiology of 
any other neurological disorders found to 
be present, to include any dementia, 
cortical atrophy and Tourette's syndrome.  
The examiner must review the claims 
folders before completing the examination 
report.  Any indicated tests or studies 
should be accomplished.

The examiner should identify the 
frequency, duration and severity of the 
service-connected dizziness and 
headaches.

The presence of cortical atrophy, 
Tourette's syndrome and/or dementia 
should be confirmed or ruled out.  With 
respect to each neurological disorder 
found to be present, other than the 
already service-connected headaches and 
dizziness, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service head 
injury or was caused or chronically 
worsened by the service-connected 
residuals of head injury.  The examiner 
should identify the nature and severity 
of any manifestations of the diagnosed 
neurological disorder(s).

The examiner should also provide the 
rationale for each opinion expressed.  

4.  The RO also should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current nature and extent 
of impairment due to the service-
connected low back strain.  The examiner 
must review the claims folder before 
completing the examination report.  All 
indicated tests and studies should be 
performed and a written interpretation of 
such should be associated with the 
examination report.

All manifestations of the service-
connected disability should be 
identified.  The examiner should 
specifically indicate whether it is at 
least as likely as not that the numbness 
and tingling in the extremities claimed 
by the veteran is etiologically related 
to the service-connected low back 
disability. 

The examiner(s) should state whether 
Goldthwaite's sign is negative or 
positive, and comment on the presence or 
absence of any abnormal mobility on 
forced motion.

In reporting the results of range of 
motion testing, the examiner should 
describe the normal ranges of lumbar 
spine motions.  The examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use, 
during flare-ups, or due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
concerning the impact of this disability 
on the veteran's ability to work.

5.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

6.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a neurologic disability 
other than headaches and dizziness, and 
the issues of entitlement to an 
evaluation in excess of 10 percent for 
residuals of a head injury with headaches 
and dizziness, and entitlement to an 
evaluation in excess of 20 percent for 
low back strain, with consideration of 
38 C.F.R. § 3.321(b)(1) (2000).  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


